                                                                        1218


 1                       UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
 2
     - - - - - - - - - - - - - X
 3
     UNITED STATES OF AMERICA,           :   19-CR-4(WFK)
 4                                       :
                                         :
 5                                       :
             -against-                   :   United States Courthouse
 6                                       :   Brooklyn, New York
                                         :
 7                                       :
     RONELL WATSON,                      :   Wednesday, July 17, 2019
 8                                       :   9:30 a.m.
               Defendant.                :
 9                                       :
                                         :
10
     - - - - - - - - - - - - - X
11
                TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
12             BEFORE THE HONORABLE WILLIAM F. KUNTZ, II
                  UNITED STATES DISTRICT COURT JUDGE
13
                            A P P E A R A N C E S:
14
     For the Government:      UNITED STATES ATTORNEY'S OFFICE
15                            EASTERN DISTRICT OF NEW YORK
                                 271 Cadman Plaza East
16                               Brooklyn, New York 11201
                              BY:RICHARD P. DONOGHUE,
17                               United States Attorney
                                 FRANCISCO NAVARRO,
18                               Assistant United States Attorney

19
     For the Defendant:      FEDERAL DEFENDERS OF NEW YORK
20                              1 Pierrepont Plaza - 16th Floor
                                Brooklyn, New York 11201
21                           BY:MICHELLE A. GELERNT, ESQ.
                                MICHAEL P. PADDEN ESQ.
22                              BENJAMIN ZEV YASTER, ESQ.

23
     Court Reporter:     DENISE PARISI, OFFICIAL COURT REPORTER
24                       225 Cadman Plaza East/Brooklyn, NY 11201
                         DeniseParisi72@gmail.com
25   Proceedings recorded by mechanical stenography, transcript
     produced by Computer-Aided Transcription.

                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                      Proceedings                         1219


 1               (Whereupon, commencing at 11:08 a.m., the following

 2   further proceedings were had in open court, outside the

 3   presence of the jury, to wit:)

 4               THE COURT:    Would you call down again, Mr. Jackson,

 5   and see how much longer it's going to be?

 6               (Pause.)

 7               THE COURTROOM DEPUTY:        They are on their way up,

 8   Judge, right now.

 9               THE COURT:    Thank you.

10               (Pause.)

11               MS. GELERNT:     Your Honor, may we go in the back for

12   a moment?

13               THE COURT:    No.    Bring him out.

14               (Defendant enters the courtroom at 11:13 a.m.)

15               THE COURT:    Please be seated, everyone.     Remain

16   seated during the appearances.

17               All right, Mr. Jackson, call the case and we'll take

18   the appearances.

19               THE COURT:    Criminal cause for trial, Docket Number

20   19-CR-4, USA versus Watson.

21               Counsel, please state your appearances for the

22   record.

23               MR. DONOGHUE:     For the United States, Richard

24   Donoghue, R-I-C-H-A-R-D D-O-N-O-G-H-U-E, and Francisco

25   Navarro, F-R-A-N-C-I-S-C-O N-A-V-A-R-R-O.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
                                    Proceedings                       1220


 1              Your Honor, I would also note that at the table we

 2   have FBI Special Agent Shane Oravsky, S-H-A-N-E O-R-A-V-S-K-Y.

 3              Good morning, Your Honor.

 4              THE COURT:    Good morning.

 5              For the defense?

 6              MR. YASTER:    Federal Defenders by Benjamin Yaster.

 7   That's B-E-N-J-A-M-I-N Y-A-S-T-E-R, on behalf of Ronell

 8   Watson, R-O-N-E-L-L W-A-T-S-O-N, who is seated to my left.

 9   Good morning.

10              THE COURT:    Good morning.

11              MS. GELERNT:    Good morning, Your Honor.   Federal

12   Defenders by Michelle Gelernt, M-I-C-H-E-L-L-E, last name is

13   G-E-L-E-R-N-T.

14              MR. PADDEN:    And also for the Federal Defenders,

15   Your Honor, Michael Padden, M-I-C-H-A-E-L P-A-D-D-E-N.     Good

16   morning.

17              THE COURT:    Good morning.

18              The Court has received the following note:

19   Honorable Judge, We, the jury, have reached a verdict.     We

20   would also like to inquire if the names of the jurors will be

21   made public and/or be public record, and, if so, if there is

22   an option for it not to be published publicly.      Thank you.

23   Signed by the jury foreperson.

24              I have marked that as Exhibit 8.

25              (Court's Exhibit 8 so marked.)


                             Denise Parisi, RPR, CRR
                               Official Court Reporter
                                    Proceedings                          1221


 1             THE COURT:    I have prepared a response, Exhibit 8-A,

 2   which reads as follows:     William F. Kuntz, II, United States

 3   District Judge, in response to the jury's note, which has been

 4   marked as Court Exhibit 8, the Court advises the jury the

 5   names of the jurors are not publicly available and will never

 6   be made public or publicly available.          The names of the jurors

 7   are known only to the Court and the counsel of record.            The

 8   Court hereby orders all counsel of record and all parties to

 9   this action to maintain forever the confidentiality and the

10   names of the jurors and it never to make the names of the

11   jurors public or publicly available.          So ordered.   The

12   Honorable William F. Kuntz, II, United States District Court,

13   July 17, 2019.

14             Any objection to Court A -- the Court 8-A, being

15   sent into the jury room?

16             MR. DONOGHUE:     Not from the Government, Your Honor.

17             THE COURT:    Any objection from the Federal Defenders

18   to Court 8-A being sent into the jury room?

19             MS. GELERNT:     Your Honor, if we may just have a

20   moment?

21             THE COURT:    We have copies of the document for both

22   sides to see.    You can give them Court 8 and Court 8-A.

23             (Pause.)

24             MS. GELERNT:     Your Honor, we have no objection.

25             (Court's Exhibit 8-A so marked.)


                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                     Proceedings                      1222


 1              THE COURT:    All right.      Would you please give Court

 2   8-A to the Court security officer to be taken in to the jury,

 3   please?   And then come right back.

 4              (Pause.)

 5              (Court's Exhibit 2-A so marked.)

 6              THE COURT:    The Court has also received from the

 7   court security officer the following document:        Court

 8   Exhibit 2-A, verdict reached, which reads as follows:         Judge

 9   Kuntz, We, the jury, have reached a unanimous verdict.        The

10   foreperson of the jury has signed that verdict sheet and will

11   bring that verdict sheet with him or her into the courtroom

12   marked as Court Exhibit 3-A to be announced in court when we

13   are brought back to the court by the court security officer.

14   The foreperson has signed and dated the form.

15              Should I bring the jury in, Government?

16              MR. DONOGHUE:     Yes, sir.

17              THE COURT:    Defense counsel?

18              MS. GELERNT:     Yes, Your Honor.

19              THE COURT:    All right.

20              Would you please, Michael, tell the court security

21   officer that he should bring in the jury, and he can give the

22   lawyers copies of Court 2-A.

23              MS. GELERNT:     Your Honor, do you want Mr. Watson to

24   stand or sit --

25              THE COURT:    Sit.


                             Denise Parisi, RPR, CRR
                                Official Court Reporter
                                     Proceedings                    1223


 1               MS. GELERNT:    Okay.

 2               THE COURT:    I want everybody to remain seated when

 3   the jury comes in, and I want everybody to have their cell

 4   phones stored, as they say in the airline business.

 5               (Pause.)

 6               THE MARSHAL:    All rise.

 7               (Jury enters.)

 8               (Court's Exhibit 3-A so marked.)

 9               THE COURT:    Welcome back, ladies and gentlemen of

10   the jury.   I understand you have reached a verdict.      I'm going

11   to ask the foreperson of the jury to read the verdict out

12   loud.

13               Ladies and gentlemen of the jury, you may be seated.

14               Foreperson, I would like you to stand, keep your

15   voice up, and read the verdict out loud.

16               Counsel, everyone, please sit down.

17               Go ahead.

18               JURY FOREPERSON:     We, the jury, in the

19   above-captioned case hereby render the following verdict:

20               Ronell Watson.

21               Count One:    Attempted murder of a federal officer.

22               Guilty.

23               Count Two:    Assault of a federal officer.

24               Guilty.

25               Did the defendant use a deadly or dangerous weapon


                              Denise Parisi, RPR, CRR
                                Official Court Reporter
                                    Proceedings                      1224


 1   to commit the assault?

 2             Yes.

 3             Did the defendant inflict bodily injury?

 4             Yes.

 5             Count Three:     Using and possessing a firearm during

 6   and in relation to a crime of violence.

 7             Guilty.

 8             Did the defendant use, carry, or possess a firearm

 9   in connection with the underlying crime charged in Count One?

10             Yes.

11             If yes, did the defendant discharge the firearm in

12   relation to the underlying crime charged in Count One?

13             Yes.

14             Did the defendant use, carry, or possess a firearm

15   in connection with the underlying crime charged in Count Two?

16             Yes.

17             If yes, did the defendant discharge a firearm in

18   relation to the --

19             THE COURT:     Keep going.

20             JURY FOREPERSON:      Yes.

21             If yes, did the defendant discharge a firearm in

22   relation to the underlying crime charged in Count Two?

23             Yes.

24             THE COURT:     Thank you.     Will you please hand me --

25   sir, thank you very much, appreciate it -- the verdict sheet,


                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                   Proceedings                    1225


 1   which has been marked previously as Court Exhibit 3-A?   I'm

 2   now going to poll the jury members individually; I'm going to

 3   call you by number.

 4             Juror No. 1, is this your verdict on all counts?

 5             JUROR NO. 1:    Yes.

 6             THE COURT:    Juror No. 2, is this your verdict on all

 7   counts?

 8             JUROR NO. 2:    Yes.

 9             THE COURT:    Juror No. 3, is this your verdict on all

10   counts?

11             JUROR NO. 3:    Yes.

12             THE COURT:    Juror No. 4, is this your verdict on all

13   counts?

14             JUROR NO. 4:    Yes.

15             THE COURT:    Juror No. 5, is this your verdict on all

16   counts?

17             JUROR NO. 5:    Yes.

18             THE COURT:    Juror No. 6, is this your verdict on all

19   counts?

20             JUROR NO. 6:    Yes.

21             THE COURT:    Juror No. 7, is this your verdict on all

22   counts?

23             JUROR NO. 7:    Yes.

24             THE COURT:    Juror No. 8, is this your verdict on all

25   counts?


                            Denise Parisi, RPR, CRR
                              Official Court Reporter
                                     Proceedings                      1226


 1              JUROR NO. 8:     Yes.

 2              THE COURT:    Juror No. 9, is this your verdict on all

 3   counts?

 4              JUROR NO. 9:     Yes.

 5              THE COURT:    Juror No. 10, is this your verdict on

 6   all counts?

 7              JUROR NO. 10:     Yes.

 8              THE COURT:    Juror No. 11, is this your verdict on

 9   all counts?

10              JUROR NO. 11:     Yes.

11              THE COURT:    Juror No. 12, is this your verdict on

12   all counts?

13              JUROR NO. 12:     Yes.

14              THE COURT:    Ladies and gentlemen of the jury, I want

15   to thank you and all the parties to this action and all the

16   counsel to this action and the court staff and the public and

17   this great republic of ours, I want to thank you for your duty

18   and your service.   I know this was difficult; I know this was

19   hard.   I practiced law in New York for 33 years before

20   becoming a judge eight years ago.         I know this tears at many

21   of you, not only because I saw the diligence with which you

22   followed this case, but I can see it in your faces, in your

23   eyes, in your body postures.        I know how dedicated you are to

24   the rule of law.    I know how hard this is, and I want you to

25   know that I know how hard this is and how hard this has been


                             Denise Parisi, RPR, CRR
                                Official Court Reporter
                                   Proceedings                        1227


 1   for all of you.

 2              I cannot thank you enough on behalf of the people of

 3   the United States, on behalf of our citizens, on behalf of the

 4   rule of law.   It is magnificent, but it is imperfect, but you

 5   know, having gone through this, that justice was done here,

 6   because you battled to get to the truth and to render a true

 7   and just verdict.   As I told you in the beginning, this would

 8   be a hard but important task for each of you.        I know that the

 9   lawyers, if given the opportunity, would thank you

10   individually and collectively for your fine work, and I want

11   to give a particular acknowledgment and a particular shout-out

12   to the alternates who also served who sat and waited.        Do not

13   think that you were not appreciated, that you were not

14   acknowledged every bit as much as the 12 who are closer to me

15   right now, but none of you is far from my heart and the heart

16   and soul of all of the participants.         This is what our justice

17   system is, ladies and gentlemen.       It is hard, it is focused,

18   but you have done it.

19              I want to thank you, I want to say God bless you,

20   each and every one of you.     You are discharged now with the

21   thanks of the Court.    You will return to the second floor jury

22   room and you will be guided by the knowledge that you have

23   advanced the cause of equal justice under law.        You leave with

24   my thanks and my appreciation and, truly, my humble gratitude

25   to you.   God bless you and keep you.


                            Denise Parisi, RPR, CRR
                              Official Court Reporter
                                     Proceedings                           1228


 1              We're adjourned.      Thank you.

 2              (Jury exits.)

 3              THE COURT:    Thank you, you may be seated.

 4              And, ladies and gentlemen, you who are the

 5   alternates, you are also excused now, thank you, back down to

 6   the second floor, with the thanks of the Court and all of my

 7   appreciation for your service as well.

 8              (Alternate jurors exit the courtroom.)

 9              THE COURT:    All right.      The jurors and the

10   alternates have left the courtroom.

11              Do we have any motions or any procedural issues to

12   address?   In a few minutes, I will have copies made of the

13   verdict sheet that's been signed by the jury foreperson, sheet

14   3-A, and I will make them available to all counsel of record,

15   so I will ask everyone to sit tight after we have whatever

16   motions we have.

17              Any motions?

18              MR. DONOGHUE:     Not from the Government, Your Honor.

19              THE COURT:    Any motions?

20              MS. GELERNT:     Your Honor, we would ask for

21   additional time to file our motions in writing.

22              THE COURT:    How much?

23              MS. GELERNT:     I guess the statute allows for two

24   weeks.   If we could have four weeks, Your Honor.

25              THE COURT:    Granted, four weeks.        So let's get a


                             Denise Parisi, RPR, CRR
                                Official Court Reporter
                                      Proceedings                        1229


 1   date on that.    Take a look at your calendars.

 2              MS. GELERNT:     Sure.

 3              Your Honor, August 14th would be 28 days.

 4              THE COURT:    What is that day of the week,

 5   Mr. Jackson?

 6              THE COURTROOM DEPUTY:        Repeat that date, please.

 7              THE COURT:    August 14th.

 8              THE COURTROOM DEPUTY:        That's a Wednesday.

 9              THE COURT:    You don't want Wednesday, you want the

10   Friday, right?

11              MS. GELERNT:     That's fine, Judge.

12              THE COURT:    What is the Friday?

13              THE COURTROOM DEPUTY:        16th.

14              THE COURT:    August 16th, you have it.

15              How much time to respond, Mr. Donoghue?         What do you

16   want?

17              MR. DONOGHUE:     Can I have just one moment, Your

18   Honor?

19              THE COURT:    Sure.

20              (Pause.)

21              MR. DONOGHUE:     Your Honor, could we have a response

22   on September 13th, Friday?

23              THE COURT:    September 13th.        Friday, the 13th, you

24   have it.

25              MR. DONOGHUE:     Thank you.


                             Denise Parisi, RPR, CRR
                                Official Court Reporter
                                    Proceedings                      1230


 1             THE COURT:    You're welcome.

 2             Would you like a reply?

 3             MS. GELERNT:     Yes, Your Honor.

 4             THE COURT:    How many weeks?

 5             MS. GELERNT:     I guess two weeks for the reply, Your

 6   Honor.

 7             THE COURT:    What does that take us to, Mr. Jackson?

 8             THE COURTROOM DEPUTY:        27th of September.

 9             THE COURT:    27th of September, is that acceptable?

10             MS. GELERNT:     Yes, Your Honor.

11             MR. DONOGHUE:     Yes, sir.

12             THE COURT:    All right.      Now, is there anything else

13   we need to address today?      Anything from the Government?

14             MR. DONOGHUE:     Not from the Government, Your Honor.

15             THE COURT:    Anything else from defense counsel?

16             MS. GELERNT:     Just one moment, Your Honor.

17             THE COURT:    Of course.

18             (Pause.)

19             MS. GELERNT:     Your Honor, I don't believe the Court

20   addressed this, but we would ask for permission, if the jurors

21   are willing to speak to us, to speak to them.

22             THE COURT:    Permission is denied.

23             Anything else?

24             MR. DONOGHUE:     No, sir.

25             THE COURT:    Anything else?


                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                        Proceedings                     1231


 1                MS. GELERNT:     No, Your Honor.

 2                THE COURT:    Okay.     Why don't you sit tight,

 3   everyone, and we will get copies of the signed verdict sheet

 4   to counsel, okay?     Again, mindful of the requirement that the

 5   names of the members of the jury are forever to be maintained

 6   nonpublic.    Okay?

 7                MR. DONOGHUE:     Your Honor, on that point, I would

 8   note that the jury foreman signed each of the notes that came

 9   from the jury.    I assume the Court's going to have a redacted

10   version that is part of the record.

11                THE COURT:    Your assumption is well-founded --

12                MR. DONOGHUE:     Thank you, sir.

13                THE COURT:    -- because that is exactly what we are

14   going to do.

15                MR. DONOGHUE:     Thank you.

16                THE COURT:    You're very welcome.

17                Anything else?

18                MR. DONOGHUE:     No, sir.

19                MS. GELERNT:     Your Honor, I guess just along those

20   lines, the original jury selection, I don't believe was

21   sealed.

22                THE COURT:    Well, it's sealed now.      And its sealing

23   applies both to the lawyers and to the parties, and I assure

24   there's not going to be a problem, because if there's a

25   problem, there's going to be a problem; are we clear on that?


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
                                      Proceedings                    1232


 1             MS. GELERNT:     That's understood completely, Your

 2   Honor.

 3             THE COURT:     Good.

 4             MS. GELERNT:     It's just that they were already

 5   produced, and I just wanted to make sure it was sealed on the

 6   record and the docket itself.

 7             THE COURT:     Okay, we'll seal it for the record, and

 8   I appreciate you calling that to the attention of the Court

 9   and of all members of the public and of all counsel, because

10   it will be a very bad hair day should those names get out,

11   very bad, very bad.

12             Anything else?

13             MR. DONOGHUE:     Not from the Government, Your Honor.

14             MS. GELERNT:     No, Your Honor.

15             THE COURT:     Okay.

16             Michael, would you be good enough to make -- I think

17   we should start the redaction process now with respect to the

18   jury foreperson's name.     You can just, in the photocopying

19   process, just block out the jury foreperson's name on the

20   copies that will be provided to Counsel so there's no accident

21   so we don't have any problems.        In fact, I will probably --

22   again, that's just a copy, we are going to have the original

23   with the name, because it's important to have the original

24   on -- handled.   Okay?

25             THE CLERK:     Got it.


                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                     Proceedings                           1233


 1              THE COURT:    Thank you.

 2              THE CLERK:    Thank you, Judge.

 3              THE COURT:    I move very slowly.         You can remain

 4   seated.   Relax.   Just take your time.

 5              THE CLERK:    Thank you, Judge.

 6              (Pause.)

 7              THE COURT:    May I have the original, please?

 8              THE CLERK:    Yes.

 9              THE COURT:    Let's go back on the record.

10              I have what has been marked as Court Exhibit 3-A,

11   the verdict sheet, and we've redacted the signature of the

12   jury foreperson on the copies that will now be provided to

13   counsel, but we do have copies for counsel of the verdict

14   sheet as announced in court, and I've polled the jury, of

15   course.

16              How many copies would each side like of Court 3-A?

17   For the Government, how many copies do you want?

18              MR. DONOGHUE:     Two, if you have them, Your Honor.

19              THE COURT:    We have them.

20              Defense counsel, how many copies would you like?

21              MS. GELERNT:     I suppose, if you have them, three,

22   we'll take them, but --

23              THE COURT:    We have three, Counsel.        We are very

24   generous with the copies of such a just verdict, and we have a

25   copy for the court reporter as well.


                             Denise Parisi, RPR, CRR
                                Official Court Reporter
                                    Proceedings                     1234


 1                Madam Reporter (handing).

 2                And before we adjourn, I want to say this to counsel

 3   of record.    This is the first time I've had the pleasure of

 4   having the lawyers who tried this case try a case before me.

 5   I've interacted with you in other capacities; this is the

 6   first time we've had a trial.       This experience has convinced

 7   me of the wisdom of my decision to become an Article III judge

 8   because I couldn't match your skill and your vigor as

 9   advocates, and I'm glad I never had to try a case against any

10   of these guys.    You tried the case incredibly well, with

11   incredible discipline and professionalism, and I know there's

12   a lot of passion on both sides of this case, and one of the

13   things that I find impressive about our profession as lawyers

14   and judges is the skill and the competence, as you juggled

15   your many competing duties, that each of you has both

16   personally and professionally to try a case like this.

17                I bored you in some of the pretrial proceedings we

18   had with war stories, I will now bore you with another one,

19   and then I will discharge you with the thanks of the Court and

20   my acknowledgment.

21                We had a case here, a number of years ago now, where

22   defendant ultimately pled guilty in the case to the murder

23   overseas of one of our American diplomats, and one of the

24   people who survived that attack was his best friend who was a

25   United States Marine attache, and after the trial was over,


                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                   Proceedings                           1235


 1   the survivor of the attack and the family of the gentleman who

 2   had been killed asked if they could come to chambers to

 3   express their appreciation of the proceedings -- it hadn't

 4   gone to a full trial, there had been a plea, but there had

 5   been a number of pretrial proceedings and so forth -- and I

 6   checked with the other side, they didn't have any problem with

 7   that, the case was over, and I said sure.          And the family was

 8   very grateful.   I said, I just did the best I could as a trial

 9   judge, and I said to the marine who had survived the attack, I

10   said, I have a question for you.       And he said, What's your

11   question, Judge?   I said, Well, you were in country, you were

12   with your best friend, you saw him murdered.         You, yourself,

13   were almost killed, you were shot up pretty badly, you've just

14   gone through several weeks,        months -- actually years

15   leading up to the proceedings, but many weeks of pretrial

16   proceedings -- what do you think of that?          You're a soldier.

17   What do you think of what you've been through in this judicial

18   part of it?   And this marine looked at me -- this man had been

19   shot, almost killed -- and he said, Judge, that's what I'm

20   fighting for.    I'm fighting for the right of that defendant

21   who killed my best friend overseas and who almost killed me,

22   I'm fighting for his right to have fair and impartial

23   proceedings before you or another federal judge.         He said,

24   that's what I put my life on the line for.         He said, I don't

25   ever want to be a soldier in a country where when you catch


                           Denise Parisi, RPR, CRR
                              Official Court Reporter
                                                                                                1236


    1     the guy who killed your best friend, when you catch the guy

    2     who almost killed you, you say, up against the wall, and you

    3     shoot him.       He says, when you are in a war and you are

    4     fighting soldiers, that's one thing, but when that man was

    5     captured and he had every single protection that the American

    6     judicial system provides, he says, that's why I put my life on

    7     the line.

    8                    I never wanted to kiss a male Marine more in my

    9     life, I resisted the urge, but what I really wanted to do was

   10     to bottle his heroism and his true patriotism, and I see that

   11     spirit reflected in this courthouse, and I saw it reflected in

   12     this courtroom in this trial, and I cannot be more grateful to

   13     you, Counsel, on both sides, and I cannot be more convinced of

   14     the wisdom that I had in getting the hell out of the trenches

   15     and putting on the black prom dress to be a judge.

   16                    So with that, you are discharged with the thanks of

   17     the Court.       I look forward to your post-trial submissions and

   18     I look forward to having you appear before me again, but give

   19     me a couple days off.

   20                    Thank you.       We're adjourned.

   21                    MR. DONOGHUE:         Thank you, Your Honor.

   22                    MR. NAVARRO:        Thank you, Your Honor.

   23                    MS. GELERNT:        Thank you.

   24                    THE COURT:       Thank you, everyone.             God bless.

   25                    (Matter adjourned.)


                                          Denise Parisi, RPR, CRR
I certify that the foregoing is a correct transcript from the record of proceedings in the above-entitled matter.
                                    /s/ Denise Parisi       July 17, 2019
                                                              1237


 1                                INDEX

 2

 3                              EXHIBITS

 4   COURT'S EXHIBITS:

 5

 6             Court's Exhibit 8........................   1220

 7             Court's Exhibit 8-A......................   1221

 8             Court's Exhibit 2-A......................   1222

 9             Court's Exhibit 3-A......................   1223

10

11                                *****

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                         Denise Parisi, RPR, CRR
                           Official Court Reporter
                                                                                                                                   1
                          1                                       A                   BENJAMIN [2] - 1:22, 3:7
                                                                                      Benjamin [1] - 3:6
1 [3] - 1:20, 8:4, 8:5                       a.m [3] - 1:8, 2:1, 2:14                 best [5] - 17:24, 18:8, 18:12, 18:21, 19:1
10 [2] - 9:5, 9:7                            above-captioned [1] - 6:19               bit [1] - 10:14
11 [2] - 9:8, 9:10                           acceptable [1] - 13:9                    black [1] - 19:15
11201 [3] - 1:16, 1:20, 1:24                 accident [1] - 15:20                     bless [3] - 10:19, 10:25, 19:24
11:08 [1] - 2:1                              acknowledged [1] - 10:14                 block [1] - 15:19
11:13 [1] - 2:14                             acknowledgment [2] - 10:11, 17:20        bodily [1] - 7:3
12 [3] - 9:11, 9:13, 10:14                   action [3] - 4:9, 9:15, 9:16             body [1] - 9:23
13th [3] - 12:22, 12:23                      additional [1] - 11:21                   bore [1] - 17:18
14th [2] - 12:3, 12:7                        address [2] - 11:12, 13:13               bored [1] - 17:17
16th [3] - 1:20, 12:13, 12:14                addressed [1] - 13:20                    bottle [1] - 19:10
17 [2] - 1:7, 4:13                           adjourn [1] - 17:2                       bring [4] - 2:13, 5:11, 5:15, 5:21
19-CR-4 [1] - 2:20                           adjourned [3] - 11:1, 19:20, 19:25       Brooklyn [3] - 1:6, 1:16, 1:20
19-CR-4(WFK [1] - 1:3                        advanced [1] - 10:23                     brought [1] - 5:13
                                             advises [1] - 4:4                        business [1] - 6:4
                          2                  advocates [1] - 17:9                     BY [1] - 1:16
                                             Agent [1] - 3:2
2 [2] - 8:6, 8:8                                                                      BY:MICHELLE [1] - 1:21
                                             ago [2] - 9:20, 17:21
2-A [3] - 5:5, 5:8, 5:22
                                             ahead [1] - 6:17
2-A..................... [1] - 20:8
                                             Aided [1] - 1:25
                                                                                                          C
2019 [2] - 1:7, 4:13
                                             airline [1] - 6:4                        Cadman [2] - 1:15, 1:24
225 [1] - 1:24
                                             allows [1] - 11:23                       calendars [1] - 12:1
271 [1] - 1:15
                                             almost [4] - 18:13, 18:19, 18:21, 19:2   cannot [3] - 10:2, 19:12, 19:13
27th [2] - 13:8, 13:9
                                             alternate [1] - 11:8                     capacities [1] - 17:5
28 [1] - 12:3
                                             alternates [3] - 10:12, 11:5, 11:10      captioned [1] - 6:19
                                             AMERICA [1] - 1:3                        captured [1] - 19:5
                          3                  American [2] - 17:23, 19:5               carry [2] - 7:8, 7:14
3 [3] - 8:9, 8:11, 20:6                      announced [2] - 5:12, 16:14              case [12] - 2:17, 6:19, 9:22, 17:4, 17:9,
3-A [6] - 5:12, 6:8, 8:1, 11:14, 16:10,      appear [1] - 19:18                        17:10, 17:12, 17:16, 17:21, 17:22,
 16:16                                       appearances [3] - 2:16, 2:18, 2:21        18:7
3-A..................... [1] - 20:9          applies [1] - 14:23                      catch [2] - 18:25, 19:1
33 [1] - 9:19                                appreciate [2] - 7:25, 15:8              CAUSE [1] - 1:11
                                             appreciated [1] - 10:13                  cell [1] - 6:3
                          4                  appreciation [3] - 10:24, 11:7, 18:3     chambers [1] - 18:2
                                             Article [1] - 17:7                       charged [4] - 7:9, 7:12, 7:15, 7:22
4 [3] - 8:12, 8:14, 20:7
                                             assault [2] - 6:23, 7:1                  checked [1] - 18:6
                                             Assistant [1] - 1:18                     citizens [1] - 10:3
                          5                                                           clear [1] - 14:25
                                             assume [1] - 14:9
5 [3] - 8:15, 8:17, 20:8                     assumption [1] - 14:11                   CLERK [4] - 15:25, 16:2, 16:5, 16:8
                                             assure [1] - 14:23                       closer [1] - 10:14
                          6                  attache [1] - 17:25                      collectively [1] - 10:10
                                             attack [3] - 17:24, 18:1, 18:9           commencing [1] - 2:1
6 [3] - 8:18, 8:20, 20:9
                                             attempted [1] - 6:21                     commit [1] - 7:1
                                             attention [1] - 15:8                     competence [1] - 17:14
                          7                                                           competing [1] - 17:15
                                             Attorney [2] - 1:17, 1:18
7 [2] - 8:21, 8:23                                                                    completely [1] - 15:1
                                             ATTORNEY'S [1] - 1:14
                                             August [2] - 12:3, 12:7                  Computer [1] - 1:25
                          8                  august [1] - 12:14                       Computer-Aided [1] - 1:25
8 [6] - 3:24, 3:25, 4:4, 4:22, 8:24, 9:1     available [4] - 4:5, 4:6, 4:11, 11:14    confidentiality [1] - 4:9
8-A [6] - 4:1, 4:14, 4:18, 4:22, 4:25, 5:2                                            connection [2] - 7:9, 7:15
                                                                                      convinced [2] - 17:6, 19:13
8-A..................... [1] - 20:7                               B
8....................... [1] - 20:6                                                   copies [11] - 4:21, 5:22, 11:12, 14:3,
                                             bad [3] - 15:10, 15:11                    15:20, 16:12, 16:13, 16:16, 16:17,
                                             badly [1] - 18:13                         16:20, 16:24
                          9                  battled [1] - 10:6                       copy [2] - 15:22, 16:25
9 [2] - 9:2, 9:4                             become [1] - 17:7                        counsel [14] - 2:21, 4:7, 4:8, 5:17, 6:16,
9:30 [1] - 1:8                               becoming [1] - 9:20                       9:16, 11:14, 13:15, 14:4, 15:9, 16:13,
                                             BEFORE [1] - 1:12                         16:20, 17:2
                                             beginning [1] - 10:7                     Counsel [3] - 15:20, 16:23, 19:13
                                             behalf [4] - 3:7, 10:2, 10:3



                                             Denise Parisi, RPR, CRR
                                                 Official Court Reporter
                                                                                                                                    2
Count [6] - 6:21, 6:23, 7:9, 7:12, 7:15,    difficult [1] - 9:18                         first [2] - 17:3, 17:6
 7:22                                       diligence [1] - 9:21                         Floor [1] - 1:20
count [1] - 7:5                             diplomats [1] - 17:23                        floor [2] - 10:21, 11:6
country [2] - 18:11, 18:25                  discharge [4] - 7:11, 7:17, 7:21, 17:19      focused [1] - 10:17
counts [12] - 8:4, 8:7, 8:10, 8:13, 8:16,   discharged [2] - 10:20, 19:16                followed [1] - 9:22
 8:19, 8:22, 8:25, 9:3, 9:6, 9:9, 9:12      discipline [1] - 17:11                       following [4] - 2:1, 3:18, 5:7, 6:19
couple [1] - 19:19                          DISTRICT [4] - 1:1, 1:1, 1:12, 1:15          follows [2] - 4:2, 5:8
course [2] - 13:17, 16:15                   District [2] - 4:3, 4:12                     FOR [1] - 1:11
COURT [71] - 1:1, 1:12, 1:23, 2:4, 2:9,     Docket [1] - 2:19                            foreman [1] - 14:8
 2:13, 2:15, 2:19, 3:4, 3:10, 3:17, 4:1,    docket [1] - 15:6                            FOREPERSON [2] - 6:18, 7:20
 4:17, 4:21, 5:1, 5:6, 5:17, 5:19, 5:25,    document [2] - 4:21, 5:7                     foreperson [7] - 3:23, 5:10, 5:14, 6:11,
 6:2, 6:9, 7:19, 7:24, 8:6, 8:9, 8:12,      done [2] - 10:5, 10:18                         6:14, 11:13, 16:12
 8:15, 8:18, 8:21, 8:24, 9:2, 9:5, 9:8,     DONOGHUE [19] - 1:16, 2:23, 2:24,            foreperson's [2] - 15:18, 15:19
 9:11, 9:14, 11:3, 11:9, 11:19, 11:22,       4:16, 5:16, 11:18, 12:17, 12:21, 12:25,     forever [2] - 4:9, 14:5
 11:25, 12:4, 12:7, 12:9, 12:12, 12:14,      13:11, 13:14, 13:24, 14:7, 14:12,           form [1] - 5:14
 12:19, 12:23, 13:1, 13:4, 13:7, 13:9,       14:15, 14:18, 15:13, 16:18, 19:21           forth [1] - 18:5
 13:12, 13:15, 13:17, 13:22, 13:25,         Donoghue [2] - 2:24, 12:15                   forward [2] - 19:17, 19:18
 14:2, 14:11, 14:13, 14:16, 14:22, 15:3,    down [3] - 2:4, 6:16, 11:5                   founded [1] - 14:11
 15:7, 15:15, 16:1, 16:3, 16:7, 16:9,       dress [1] - 19:15                            four [2] - 11:24, 11:25
 16:19, 16:23, 19:24                        during [2] - 2:16, 7:5                       FRANCISCO [2] - 1:17, 2:25
Court [27] - 1:23, 3:18, 4:4, 4:7, 4:8,     duties [1] - 17:15                           Francisco [1] - 2:24
 4:12, 4:14, 4:18, 4:22, 5:1, 5:2, 5:6,     duty [1] - 9:17                              Friday [4] - 12:10, 12:12, 12:22, 12:23
 5:7, 5:12, 5:22, 8:1, 10:21, 11:6,
                                                                                         friend [4] - 17:24, 18:12, 18:21, 19:1
 13:19, 15:8, 16:10, 16:16, 17:19,
 19:17
                                                                 E                       full [1] - 18:4

court [9] - 2:2, 5:7, 5:12, 5:13, 5:20,     East [1] - 1:15
 9:16, 16:14, 16:25                         East/Brooklyn [1] - 1:24                                         G
COURT'S [1] - 20:4                          EASTERN [2] - 1:1, 1:15                      G-E-L-E-R-N-T [1] - 3:13
Court's [9] - 3:25, 4:25, 5:5, 6:8, 14:9,   eight [1] - 9:20                             GELERNT [24] - 1:21, 2:11, 3:11, 4:19,
 20:6, 20:7, 20:8, 20:9                     enters [2] - 2:14, 6:7                        4:24, 5:18, 5:23, 6:1, 11:20, 11:23,
courthouse [1] - 19:11                      equal [1] - 10:23                             12:2, 12:11, 13:3, 13:5, 13:10, 13:16,
Courthouse [1] - 1:5                        ESQ [3] - 1:21, 1:21, 1:22                    13:19, 14:1, 14:19, 15:1, 15:4, 15:14,
COURTROOM [5] - 2:7, 12:6, 12:8,            exactly [1] - 14:13                           16:21, 19:23
 12:13, 13:8                                excused [1] - 11:5                           Gelernt [1] - 3:12
courtroom [5] - 2:14, 5:11, 11:8, 11:10,    Exhibit [15] - 3:24, 3:25, 4:1, 4:4, 4:25,   generous [1] - 16:24
 19:12                                       5:5, 5:8, 5:12, 6:8, 8:1, 16:10, 20:6,      gentleman [1] - 18:1
crime [5] - 7:6, 7:9, 7:12, 7:15, 7:22       20:7, 20:8, 20:9                            gentlemen [5] - 6:9, 6:13, 9:14, 10:17,
CRIMINAL [1] - 1:11                         EXHIBITS [2] - 20:3, 20:4                     11:4
criminal [1] - 2:19                         exit [1] - 11:8                              given [1] - 10:9
                                            exits [1] - 11:2                             glad [1] - 17:9
                    D                       experience [1] - 17:6                        God [1] - 10:19
                                            express [1] - 18:3                           god [2] - 10:25, 19:24
dangerous [1] - 6:25
                                            eyes [1] - 9:23                              Government [8] - 1:14, 4:16, 5:15,
date [2] - 12:1, 12:6
                                                                                          11:18, 13:13, 13:14, 15:13, 16:17
dated [1] - 5:14
days [2] - 12:3, 19:19
                                                                 F                       granted [1] - 11:25
                                                                                         grateful [2] - 18:8, 19:12
deadly [1] - 6:25                           faces [1] - 9:22
                                                                                         gratitude [1] - 10:24
decision [1] - 17:7                         fact [1] - 15:21
                                                                                         great [1] - 9:17
dedicated [1] - 9:23                        fair [1] - 18:22
                                                                                         guess [3] - 11:23, 13:5, 14:19
defendant [11] - 1:8, 2:14, 6:25, 7:3,      family [2] - 18:1, 18:7
                                                                                         guided [1] - 10:22
 7:8, 7:11, 7:14, 7:17, 7:21, 17:22,        far [1] - 10:15
                                                                                         guilty [4] - 6:22, 6:24, 7:7, 17:22
 18:20                                      FBI [1] - 3:2
                                                                                         guy [2] - 19:1
Defendant [1] - 1:19                        federal [3] - 6:21, 6:23, 18:23
                                                                                         guys [1] - 17:10
Defenders [4] - 3:6, 3:12, 3:14, 4:17       FEDERAL [1] - 1:19
DEFENDERS [1] - 1:19                        Federal [4] - 3:6, 3:11, 3:14, 4:17
defense [4] - 3:5, 5:17, 13:15, 16:20       few [1] - 11:12                                                  H
denied [1] - 13:22                          fighting [4] - 18:20, 18:22, 19:4            hair [1] - 15:10
DENISE [1] - 1:23                           file [1] - 11:21                             hand [1] - 7:24
DeniseParisi72@gmail.com [1] - 1:24         fine [2] - 10:10, 12:11                      handing) [1] - 17:1
DEPUTY [5] - 2:7, 12:6, 12:8, 12:13,        firearm [6] - 7:5, 7:8, 7:11, 7:14, 7:17,    handled [1] - 15:24
 13:8                                         7:21                                       hard [6] - 9:19, 9:24, 9:25, 10:8, 10:17




                                            Denise Parisi, RPR, CRR
                                                Official Court Reporter
                                                                                                                                       3
heart [2] - 10:15                                                                         14:18, 15:13, 16:18, 19:21, 19:22
                                                                  K
hell [1] - 19:14                                                                         MS [23] - 2:11, 3:11, 4:19, 4:24, 5:18,
                                             keep [3] - 6:14, 7:19, 10:25                 5:23, 6:1, 11:20, 11:23, 12:2, 12:11,
hereby [2] - 4:8, 6:19
                                             killed [7] - 18:2, 18:13, 18:19, 18:21,      13:3, 13:5, 13:10, 13:16, 13:19, 14:1,
heroism [1] - 19:10
                                              19:1, 19:2                                  14:19, 15:1, 15:4, 15:14, 16:21, 19:23
Honor [31] - 2:11, 3:1, 3:3, 3:11, 3:15,
                                             kiss [1] - 19:8                             murder [2] - 6:21, 17:22
 4:16, 4:19, 4:24, 5:18, 5:23, 11:18,
 11:20, 11:24, 12:3, 12:18, 12:21, 13:3,     knowledge [1] - 10:22                       murdered [1] - 18:12
 13:6, 13:10, 13:14, 13:16, 13:19, 14:1,     known [1] - 4:7
                                             KUNTZ [1] - 1:12
 14:7, 14:19, 15:2, 15:13, 15:14, 16:18,                                                                      N
 19:21, 19:22                                Kuntz [3] - 4:2, 4:12, 5:9
                                                                                         N-A-V-A-R-R-O [1] - 2:25
Honorable [1] - 4:12
                                                                                         name [4] - 3:12, 15:18, 15:19, 15:23
honorable [1] - 3:19                                              L
                                                                                         names [7] - 3:20, 4:5, 4:6, 4:10, 14:5,
HONORABLE [1] - 1:12                         ladies [5] - 6:9, 6:13, 9:14, 10:17, 11:4    15:10
humble [1] - 10:24                           last [1] - 3:12                             NAVARRO [2] - 1:17, 19:22
                                             law [4] - 9:19, 9:24, 10:4, 10:23           Navarro [1] - 2:25
                     I                       lawyers [5] - 5:22, 10:9, 14:23, 17:4,      need [1] - 13:13
II [3] - 1:12, 4:2, 4:12                       17:13                                     never [4] - 4:5, 4:10, 17:9, 19:8
III [1] - 17:7                               leading [1] - 18:15                         NEW [3] - 1:1, 1:15, 1:19
impartial [1] - 18:22                        leave [1] - 10:23                           New [4] - 1:6, 1:16, 1:20, 9:19
imperfect [1] - 10:4                         left [2] - 3:8, 11:10                       NO [12] - 8:5, 8:8, 8:11, 8:14, 8:17, 8:20,
important [2] - 10:8, 15:23                  life [3] - 18:24, 19:6, 19:9                 8:23, 9:1, 9:4, 9:7, 9:10, 9:13
impressive [1] - 17:13                       line [2] - 18:24, 19:7                      none [1] - 10:15
incredible [1] - 17:11                       lines [1] - 14:20                           nonpublic [1] - 14:6
incredibly [1] - 17:10                       look [3] - 12:1, 19:17, 19:18               note [4] - 3:1, 3:18, 4:3, 14:8
INDEX [1] - 20:1                             looked [1] - 18:18                          notes [1] - 14:8
individually [2] - 8:2, 10:10                loud [2] - 6:12, 6:15                       Number [1] - 2:19
inflict [1] - 7:3                                                                        number [3] - 8:3, 17:21, 18:5
injury [1] - 7:3                                                 M                       NY [1] - 1:24
inquire [1] - 3:20                           Madam [1] - 17:1
interacted [1] - 17:5                        magnificent [1] - 10:4                                           O
issues [1] - 11:11                           maintain [1] - 4:9                          O-R-A-V-S-K-Y [1] - 3:2
itself [1] - 15:6                            maintained [1] - 14:5                       objection [3] - 4:14, 4:17, 4:24
                                             male [1] - 19:8                             OF [5] - 1:1, 1:3, 1:11, 1:15, 1:19
                     J                       man [2] - 18:18, 19:4                       OFFICE [1] - 1:14
Jackson [4] - 2:4, 2:17, 12:5, 13:7          Marine [2] - 17:25, 19:8                    officer [6] - 5:2, 5:7, 5:13, 5:21, 6:21,
judge [5] - 9:20, 17:7, 18:9, 18:23, 19:15   marine [2] - 18:9, 18:18                     6:23
Judge [9] - 2:8, 3:19, 4:3, 5:8, 12:11,      marked [9] - 3:24, 3:25, 4:4, 4:25, 5:5,    OFFICIAL [1] - 1:23
  16:2, 16:5, 18:11, 18:19                    5:12, 6:8, 8:1, 16:10                      One [3] - 6:21, 7:9, 7:12
JUDGE [1] - 1:12                             MARSHAL [1] - 6:6                           one [8] - 10:20, 12:17, 13:16, 17:12,
judges [1] - 17:14                           match [1] - 17:8                             17:18, 17:23, 19:4
judicial [2] - 18:17, 19:6                   matter [1] - 19:25                          open [1] - 2:2
juggled [1] - 17:14                          mechanical [1] - 1:25                       opportunity [1] - 10:9
July [2] - 1:7, 4:13                         members [3] - 8:2, 14:5, 15:9               option [1] - 3:22
Juror [12] - 8:4, 8:6, 8:9, 8:12, 8:15,      Michael [3] - 3:15, 5:20, 15:16             Oravsky [1] - 3:2
  8:18, 8:21, 8:24, 9:2, 9:5, 9:8, 9:11      MICHAEL [2] - 1:21, 3:15                    ordered [1] - 4:11
JUROR [12] - 8:5, 8:8, 8:11, 8:14, 8:17,     Michelle [1] - 3:12                         orders [1] - 4:8
  8:20, 8:23, 9:1, 9:4, 9:7, 9:10, 9:13      MICHELLE [1] - 3:12                         original [4] - 14:20, 15:22, 15:23, 16:7
jurors [8] - 3:20, 4:5, 4:6, 4:10, 4:11,     mindful [1] - 14:4                          outside [1] - 2:2
  11:8, 11:9, 13:20                          minutes [1] - 11:12                         overseas [2] - 17:23, 18:21
jury [28] - 2:3, 3:19, 3:23, 4:4, 4:15,      moment [4] - 2:12, 4:20, 12:17, 13:16
                                             months [1] - 18:14
  4:18, 5:2, 5:9, 5:10, 5:15, 5:21, 6:3,                                                                      P
  6:10, 6:11, 6:13, 6:18, 8:2, 9:14,         morning [7] - 3:3, 3:4, 3:9, 3:10, 3:11,
                                              3:16, 3:17                                 P-A-D-D-E-N [1] - 3:15
  10:21, 11:13, 14:5, 14:8, 14:9, 14:20,
                                             motions [5] - 11:11, 11:16, 11:17,          PADDEN [2] - 1:21, 3:14
  15:18, 15:19, 16:12, 16:14
                                              11:19, 11:21                               Padden [1] - 3:15
Jury [2] - 6:7, 11:2
                                             move [1] - 16:3                             PARISI [1] - 1:23
JURY [2] - 6:18, 7:20
                                             MR [20] - 2:23, 3:6, 3:14, 4:16, 5:16,      part [2] - 14:10, 18:18
jury's [1] - 4:3
                                              11:18, 12:17, 12:21, 12:25, 13:11,         participants [1] - 10:16
justice [3] - 10:5, 10:16, 10:23
                                              13:14, 13:24, 14:7, 14:12, 14:15,          particular [2] - 10:11
                                                                                         parties [3] - 4:8, 9:15, 14:23



                                             Denise Parisi, RPR, CRR
                                                 Official Court Reporter
                                                                                                                                         4
passion [1] - 17:12                          redacted [2] - 14:9, 16:11                   skill [2] - 17:8, 17:14
patriotism [1] - 19:10                       redaction [1] - 15:17                        slowly [1] - 16:3
pause [1] - 12:20                            reflected [2] - 19:11                        soldier [2] - 18:16, 18:25
Pause [7] - 2:6, 2:10, 4:23, 5:4, 6:5,       relation [4] - 7:6, 7:12, 7:18, 7:22         soldiers [1] - 19:4
 13:18, 16:6                                 relax [1] - 16:4                             soul [1] - 10:16
people [2] - 10:2, 17:24                     remain [3] - 2:15, 6:2, 16:3                 Special [1] - 3:2
permission [2] - 13:20, 13:22                render [2] - 6:19, 10:6                      spirit [1] - 19:11
personally [1] - 17:16                       repeat [1] - 12:6                            staff [1] - 9:16
phones [1] - 6:4                             reply [2] - 13:2, 13:5                       stand [2] - 5:24, 6:14
photocopying [1] - 15:18                     Reporter [2] - 1:23, 17:1                    start [1] - 15:17
Pierrepont [1] - 1:20                        reporter [1] - 16:25                         state [1] - 2:21
Plaza [3] - 1:15, 1:20, 1:24                 REPORTER [1] - 1:23                          STATES [4] - 1:1, 1:3, 1:12, 1:14
plea [1] - 18:4                              republic [1] - 9:17                          States [8] - 1:5, 1:17, 1:18, 2:23, 4:2,
pleasure [1] - 17:3                          requirement [1] - 14:4                        4:12, 10:3, 17:25
pled [1] - 17:22                             resisted [1] - 19:9                          statute [1] - 11:23
point [1] - 14:7                             respect [1] - 15:17                          stenography [1] - 1:25
poll [1] - 8:2                               respond [1] - 12:15                          stored [1] - 6:4
polled [1] - 16:14                           response [3] - 4:1, 4:3, 12:21               stories [1] - 17:18
possess [2] - 7:8, 7:14                      return [1] - 10:21                           submissions [1] - 19:17
possessing [1] - 7:5                         RICHARD [2] - 1:16, 2:24                     suppose [1] - 16:21
post [1] - 19:17                             Richard [1] - 2:23                           survived [2] - 17:24, 18:9
post-trial [1] - 19:17                       rise [1] - 6:6                               survivor [1] - 18:1
postures [1] - 9:23                          RONELL [2] - 1:7, 3:8                        system [2] - 10:17, 19:6
practiced [1] - 9:19                         Ronell [2] - 3:7, 6:20
prepared [1] - 4:1                           room [3] - 4:15, 4:18, 10:22                                      T
presence [1] - 2:3                           rule [2] - 9:24, 10:4
                                                                                          table [1] - 3:1
pretrial [3] - 17:17, 18:5, 18:15
                                                                                          task [1] - 10:8
pretty [1] - 18:13                                                S                       tears [1] - 9:20
previously [1] - 8:1
                                             sat [1] - 10:12                              THE [79] - 1:12, 2:4, 2:7, 2:9, 2:13, 2:15,
problem [4] - 14:24, 14:25, 18:6
                                             saw [3] - 9:21, 18:12, 19:11                   2:19, 3:4, 3:10, 3:17, 4:1, 4:17, 4:21,
problems [1] - 15:21
                                             seal [1] - 15:7                                5:1, 5:6, 5:17, 5:19, 5:25, 6:2, 6:6, 6:9,
procedural [1] - 11:11
                                             sealed [3] - 14:21, 14:22, 15:5                7:19, 7:24, 8:6, 8:9, 8:12, 8:15, 8:18,
Proceedings [1] - 1:25                                                                      8:21, 8:24, 9:2, 9:5, 9:8, 9:11, 9:14,
                                             sealing [1] - 14:22
proceedings [7] - 2:2, 17:17, 18:3, 18:5,                                                   11:3, 11:9, 11:19, 11:22, 11:25, 12:4,
                                             seated [7] - 2:15, 2:16, 3:8, 6:2, 6:13,
 18:15, 18:16, 18:23                                                                        12:6, 12:7, 12:8, 12:9, 12:12, 12:13,
                                              11:3, 16:4
process [2] - 15:17, 15:19                                                                  12:14, 12:19, 12:23, 13:1, 13:4, 13:7,
                                             second [2] - 10:21, 11:6
produced [2] - 1:25, 15:5                                                                   13:8, 13:9, 13:12, 13:15, 13:17, 13:22,
                                             security [4] - 5:2, 5:7, 5:13, 5:20
profession [1] - 17:13                                                                      13:25, 14:2, 14:11, 14:13, 14:16,
                                             see [4] - 2:5, 4:22, 9:22, 19:10
professionalism [1] - 17:11                                                                 14:22, 15:3, 15:7, 15:15, 15:25, 16:1,
                                             selection [1] - 14:20
professionally [1] - 17:16                                                                  16:2, 16:3, 16:5, 16:7, 16:8, 16:9,
                                             sent [2] - 4:15, 4:18
prom [1] - 19:15                                                                            16:19, 16:23, 19:24
                                             September [4] - 12:22, 12:23, 13:8, 13:9
protection [1] - 19:5                                                                     three [2] - 16:21, 16:23
                                             served [1] - 10:12
provided [2] - 15:20, 16:12                                                               Three [1] - 7:5
                                             service [2] - 9:18, 11:7
provides [1] - 19:6                                                                       tight [2] - 11:15, 14:2
                                             several [1] - 18:14
public [6] - 3:21, 4:6, 4:11, 9:16, 15:9                                                  today [1] - 13:13
                                             Shane [1] - 3:2
publicly [4] - 3:22, 4:5, 4:6, 4:11                                                       transcript [1] - 1:25
                                             SHANE [1] - 3:2
published [1] - 3:22                                                                      TRANSCRIPT [1] - 1:11
                                             sheet [8] - 5:10, 5:11, 7:25, 11:13, 14:3,
put [2] - 18:24, 19:6                                                                     Transcription [1] - 1:25
                                              16:11, 16:14
putting [1] - 19:15                                                                       trenches [1] - 19:14
                                             shoot [1] - 19:3
                                             shot [2] - 18:13, 18:19                      trial [7] - 2:19, 17:6, 17:25, 18:4, 18:8,
                     R                       shout [1] - 10:11                              19:12, 19:17
reached [4] - 3:19, 5:8, 5:9, 6:10           shout-out [1] - 10:11                        TRIAL [1] - 1:11
read [2] - 6:11, 6:15                        side [2] - 16:16, 18:6                       tried [2] - 17:4, 17:10
reads [2] - 4:2, 5:8                         sides [3] - 4:22, 17:12, 19:13               true [2] - 10:6, 19:10
really [1] - 19:9                            signature [1] - 16:11                        truly [1] - 10:24
received [2] - 3:18, 5:6                     signed [6] - 3:23, 5:10, 5:14, 11:13,        truth [1] - 10:6
record [10] - 2:22, 3:21, 4:7, 4:8, 11:14,    14:3, 14:8                                  try [3] - 17:4, 17:9, 17:16
 14:10, 15:6, 15:7, 16:9, 17:3               single [1] - 19:5                            Two [3] - 6:23, 7:15, 7:22
recorded [1] - 1:25                          sit [5] - 5:24, 5:25, 6:16, 11:15, 14:2      two [3] - 11:23, 13:5, 16:18




                                             Denise Parisi, RPR, CRR
                                                 Official Court Reporter
                                                                         5
                     U
ultimately [1] - 17:22
unanimous [1] - 5:9
under [1] - 10:23
underlying [4] - 7:9, 7:12, 7:15, 7:22
understood [1] - 15:1
UNITED [4] - 1:1, 1:3, 1:12, 1:14
United [8] - 1:5, 1:17, 1:18, 2:23, 4:2,
 4:12, 10:3, 17:25
up [5] - 2:7, 6:15, 18:13, 18:15, 19:2
urge [1] - 19:9
USA [1] - 2:20

                     V
verdict [28] - 3:19, 5:8, 5:9, 5:10, 5:11,
 6:10, 6:11, 6:15, 6:19, 7:25, 8:4, 8:6,
 8:9, 8:12, 8:15, 8:18, 8:21, 8:24, 9:2,
 9:5, 9:8, 9:11, 10:7, 11:13, 14:3,
 16:11, 16:13, 16:24
version [1] - 14:10
versus [1] - 2:20
vigor [1] - 17:8
violence [1] - 7:6
voice [1] - 6:15

                     W
waited [1] - 10:12
wall [1] - 19:2
war [2] - 17:18, 19:3
Watson [4] - 2:20, 3:8, 5:23, 6:20
WATSON [2] - 1:7, 3:8
weapon [1] - 6:25
Wednesday [3] - 1:7, 12:8, 12:9
week [1] - 12:4
weeks [7] - 11:24, 11:25, 13:4, 13:5,
 18:14, 18:15
welcome [3] - 6:9, 13:1, 14:16
well-founded [1] - 14:11
WILLIAM [1] - 1:12
William [2] - 4:2, 4:12
willing [1] - 13:21
wisdom [2] - 17:7, 19:14
wit [1] - 2:3
writing [1] - 11:21

                     Y
Yaster [1] - 3:6
YASTER [3] - 1:22, 3:6, 3:7
years [4] - 9:19, 9:20, 17:21, 18:14
YORK [3] - 1:1, 1:15, 1:19
York [4] - 1:6, 1:16, 1:20, 9:19
yourself [1] - 18:12

                     Z
ZEV [1] - 1:22




                                             Denise Parisi, RPR, CRR
                                               Official Court Reporter
